This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2016).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0772

                            Jason Donald Matakis, petitioner,
                                      Appellant,

                                           vs.

                                   State of Minnesota,
                                      Respondent.

                                 Filed January 3, 2017
                                       Affirmed
                                     Larkin, Judge

                            Crow Wing County District Court
                                File No. 18-CR-10-3074


Bradford Colbert, Peter LaCourse (certified student attorney), St. Paul, Minnesota (for
appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Donald F. Ryan, Crow Wing County Attorney, Rockwell J. Wells, Assistant County
Attorney, Brainerd, Minnesota (for respondent)



         Considered and decided by Larkin, Presiding Judge; Hooten, Judge; and Reilly,

Judge.
                           UNPUBLISHED OPINION

LARKIN, Judge

          Appellant challenges the postconviction court’s denial of his second postconviction

petition as time-barred, arguing that his petition falls under the interests-of-justice

exception to the two-year time limit in the postconviction statute. We affirm.

                                           FACTS

          Respondent State of Minnesota charged appellant Jason Donald Matakis with three

counts of first-degree criminal sexual conduct and three counts of second-degree criminal

sexual conduct.       The complaint alleged that Matakis regularly engaged in sexual

intercourse with his daughter when she was between the ages of 9 and 11.

          Matakis entered an Alford guilty plea to one count of first-degree criminal sexual

conduct, pursuant to a plea agreement in which the state agreed to request a 144-month

prison term and dismiss the remaining charges. During the plea hearing, Matakis’s attorney

asked him, “[H]as anyone made any threats or promises to you to get you to plead guilty

today?” Matakis responded, “No.” Matakis submitted a petition in support of his guilty

plea, which reiterated that no one had made any threats or promises to get him to plead

guilty.

          On May 12, 2011, the district court sentenced Matakis to a 144-month prison term.

Matakis did not file a direct appeal.

          In September 2012, appellate counsel was appointed to represent Matakis. In

December, Matakis mailed his appellate attorney a detailed statement listing potential

justifications for plea withdrawal.


                                               2
       On May 10, 2013, three days before expiration of the two-year time limit on

postconviction petitions, Matakis’s appellate attorney filed Matakis’s first postconviction

petition, seeking to withdraw his plea on the grounds that it “was not knowingly,

voluntarily, and intelligently made” because “there is reason to question the accuracy of

the factual basis underlying the plea and the circumstances under which he pled guilty

suggest that it was not voluntarily entered.” The postconviction petition stated that “[d]ue

to conflicting schedules with caseworkers at MCF-Faribault and [Matakis’s] counsel,”

necessary documentation for the petition “could not be finalized prior to the filing of [the]

petition.” The petition stated that “[c]ounsel will obtain the necessary records, and then

provide a Memorandum of Law in Support of the Petition for Postconviction Relief with

an affidavit from petitioner.”

       On June 4, the postconviction court denied Matakis’s petition, reasoning that

Matakis “failed to provide any facts at all to support [his] claim that his plea was not

properly entered into, and therefore his Petition did not meet the content requirements of

[the postconviction-relief statute].”   Matakis appealed to this court.       We affirmed,

concluding that Matakis’s “petition does not allege any facts necessary to justify the relief

he seeks and its promise of a later pleading is insufficient.” Matakis v. State, 842 N.W.2d

689, 693 (Minn. App. 2014), aff’d, 862 N.W.2d 33 (Minn. 2015).

       The supreme court granted review. Matakis obtained new appellate counsel and

moved to stay the appellate proceedings in order to submit evidence to the district court

regarding his initial appellate attorney’s ineffectiveness. Matakis v. State, 862 N.W.2d 33,




                                             3
39 n.6 (Minn. 2015). The supreme court denied the motion because Matakis did not claim

ineffective assistance of appellate counsel in his petition. Id.

       On April 8, 2015, the supreme court affirmed this court’s decision. Id. at 41. The

supreme court concluded that the petition lacked “a factual basis for the suggestion that

[Matakis’s] guilty plea was improper.” Id. at 37. The supreme court acknowledged that

Matakis may have had factual support for his claim that was not included in the petition.

Id. at 38.   But the supreme court stated that “under the postconviction statute, the

postconviction court is not required to order an evidentiary hearing purely on the basis of

the potential of new, undisclosed information.” Id. The supreme court also stated that it

was “aware that Matakis did not file a direct appeal and that [its] decision . . . may mean

that his guilty plea will not be subject to appellate review,” but it ultimately concluded that

Matakis did not have a right to an evidentiary hearing on his petition because the petition

failed to meet the factual requirements of the postconviction statute. Id. at 34, 40.

       On January 6, 2016, Matakis filed his second postconviction petition. Matakis once

again sought “to withdraw his plea because it was not voluntary.” Matakis included a

supporting affidavit, asserting that shortly before he pleaded guilty, he had learned that his

daughter “had been cutting her wrists with a knife.” Matakis’s affidavit also stated that a

social worker testified at a CHIPS hearing that Matakis’s daughter was “stressed about

having to testify at [Matakis’s] criminal trial” and that a plea deal was proposed to Matakis

after the CHIPS hearing that “would eliminate the need for [his] daughter to testify at the

trial.” Matakis alleged that he “would not have pled guilty but for the pressure [he] felt out

of concern for [his] daughter” and “felt coerced into pleading guilty.”                 Matakis


                                              4
acknowledged that he filed his petition more than two years after he was sentenced, but he

argued that “it [was] nonetheless timely because [he] was denied his constitutional right to

the effective assistance of counsel when he first tried to file a postconviction petition.”

       The postconviction court summarily denied Matakis’s petition as untimely.1 The

postconviction court agreed that Matakis’s initial appellate counsel had been ineffective

and could be a basis to apply the interests-of-justice exception to the two-year time limit

on petitions for postconviction relief. However, the postconviction court determined that

Matakis did not satisfy the two-year time limit applicable to a claim brought under the

interests-of-justice exception. This appeal follows.

                                       DECISION

       Matakis contends that the postconviction court erred by determining that his petition

was time barred. The postconviction statute allows a person convicted of a crime to petition

for relief. Minn. Stat. § 590.01, subd. 1 (2014). Generally, a petition for postconviction

relief must be filed within two years of the later of “(1) the entry of judgment of conviction

or sentence if no direct appeal is filed; or (2) an appellate court’s disposition of petitioner’s

direct appeal.” Id., subd. 4(a) (2014).

       A court may hear a petition for postconviction relief filed outside of the two-year

timeframe if “the petitioner establishes to the satisfaction of the court that the petition is


1
  The state did not challenge the timeliness of Matakis’s second postconviction petition.
The Minnesota Supreme Court recently stated that a postconviction court can raise and
determine a timeliness issue sua sponte, so long as the court gives the parties notice and an
opportunity to be heard. Weitzel v. State, 883 N.W.2d 553, 560 (Minn. 2016). Matakis
does not argue for relief under Weitzel. Moreover, because Matakis raised and argued the
timeliness issue in his postconviction submissions, Weitzel’s requirements are satisfied.

                                               5
not frivolous and is in the interests of justice.” Id., subd. 4(b)(5) (2014). A petition

invoking the interests-of-justice exception “must be filed within two years of the date the

claim arises.” Id., subd. 4(c) (2014). A petitioner’s claim for relief under the interests-of-

justice exception “arises when the petitioner knew or should have known that he had a

claim.” Sanchez v. State, 816 N.W.2d 550, 560 (Minn. 2012). The “knew or should have

known” standard is an objective standard, and not a subjective, actual knowledge standard.

Id. at 558-59. If a petitioner’s request for relief under the interests-of-justice exception is

based on ineffective assistance of counsel, the claim arises when the petitioner knew or

should have known that counsel was ineffective, and not when petitioner became

subjectively aware of the claim. Id. at 559-60.

       A postconviction court may deny a petition without a hearing if the petition is

untimely. Bolstad v. State, 878 N.W.2d 493, 496 (Minn. 2016). This court reviews a

postconviction court’s denial of postconviction relief for an abuse of discretion. Wayne v.

State, 870 N.W.2d 389, 392 (Minn. 2015). This court reviews the postconviction court’s

determination regarding when an interests-of-justice claim arose for clear error. Sanchez,

816 N.W.2d at 560.

       The second postconviction court determined that Matakis knew or should have

known that his first appellate attorney was ineffective on June 4, 2013, the date the

postconviction court denied Matakis’s first petition without an evidentiary hearing. The

postconviction court reasoned that all of the elements of ineffective assistance of counsel

were apparent on that date and Matakis should have known that “(1) the First Petition was

deficient, (2) the First Petition was deficient because of ineffective assistance of appellate


                                              6
counsel, (3) the deficiency resulted in the First Petition being dismissed without meaningful

review, and (4) the deficiency caused [Matakis] to miss the two-year post-conviction

window without any meaningful review.”

        Matakis argues that “[u]ntil the Minnesota Supreme Court issued [its] opinion”

affirming the denial of his first postconviction petition, he “did not have a claim for

ineffective assistance of counsel.” Matakis relies on Noske v. Friedberg, 670 N.W.2d 740

(Minn. 2003). In Noske, the supreme court explained:

                      A legal malpractice cause of action based on a criminal
              conviction resulting from alleged ineffective assistance of
              defense counsel accrues and the statute of limitations begins to
              run when the cause of action can withstand a motion to dismiss
              under Rule 12 of the Minnesota Rules of Civil Procedure on
              each element required to bring such a cause of action. In order
              to demonstrate that an attorney proximately caused a plaintiff’s
              damages and that but for the attorney’s negligence the criminal
              defendant-plaintiff would have been acquitted, a plaintiff must
              first obtain relief from the criminal conviction.

Id. at 741. The supreme court based its conclusions on the general rule that “a person

convicted of a crime may not attack a valid criminal conviction in a subsequent civil

proceeding.” Id. at 744, 746.

        Matakis’s reliance on Noske is unavailing. In Sanchez, the supreme court explained

that:

                     Noske does not provide a basis for us to depart from the
              objective standard in determining when a claim arises under
              Minn. Stat. § 590.01, subd. 4(c). In Noske, we followed our
              well-established rule that a claim arises when it will survive a
              motion to dismiss for failure to state a claim. Sanchez is
              correct that a claim of legal malpractice based on legal advice
              in a criminal matter cannot arise until sometime after the
              conviction has been overturned. This rule of accrual, however,


                                             7
              has nothing to do with the plaintiff’s subjective or objective
              knowledge of his claim. In Minnesota, a valid criminal
              conviction cannot be attacked in a subsequent civil proceeding
              because of the conviction’s presumption of regularity. The
              plaintiff in Noske therefore could not bring a claim for legal
              malpractice—and thus his claim did not arise—until his
              conviction was overturned. But the plaintiff’s subjective
              awareness of the malpractice has no bearing on the accrual of
              the plaintiff’s cause of action, and Noske does not suggest that
              we should vary from our usual rule that a claim arises when the
              claimant knew or should have known of the claim.

816 N.W.2d at 559-60 (citations omitted).

       Matakis argues that “[i]t is unrealistic, at best, to suggest that somehow [he] should

have understood that his attorney was providing him ineffective assistance of counsel”

when the postconviction court denied his first petition, given that he was represented by

the same attorney from the time he filed the first petition until his petition for review was

granted by the supreme court. This argument is unavailing because it is based on a

subjective standard. We apply an objective standard. See id. at 560. And under an

objective standard, Matakis knew or should have known that his first appellate attorney

was ineffective when the postconviction court dismissed his petition because it did not

include any of the reasons that he had provided his attorney as support for the petition.

       In sum, the second postconviction court did not clearly err by determining that

Matakis should have known that his first appellate attorney was ineffective when the first

postconviction court denied his petition. Because Matakis filed his second postconviction

petition more than two years after the denial, his request for relief under the interests-of-

justice exception is untimely. See Minn. Stat. § 590.01, subd. 4(c). The postconviction




                                             8
court therefore did not abuse its discretion by denying Matakis’s second petition

summarily.

       Although we affirm based on the postconviction court’s determination that

Matakis’s second petition was untimely, we also note that the petition is frivolous. A court

may hear a petition for postconviction relief filed outside of the two-year time limit if “the

petitioner establishes to the satisfaction of the court that the petition is not frivolous and is

in the interests of justice.” Minn. Stat. § 590.01, subd. 4(b)(5). A petition is frivolous if

“it is perfectly apparent, without argument, that the claims in the petition lack an objective,

good-faith basis in law or fact.” Wayne v. State, 860 N.W.2d 702, 706 (Minn. 2015)

(quotation omitted).

       Matakis’s second petition asserts that he should be allowed to withdraw his guilty

plea as involuntary because he “pled guilty because he was concerned about his daughter’s

well-being after he learned that she was cutting herself because she was afraid to testify at

his trial.” “[T]he court must allow a defendant to withdraw a guilty plea upon a timely

motion and proof to the satisfaction of the court that withdrawal is necessary to correct a

manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1. “A manifest injustice exists if a

guilty plea is not valid.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). To be valid,

a guilty plea must be “accurate, voluntary, and intelligent.” Perkins v. State, 559 N.W.2d

678, 688 (Minn. 1997). The voluntariness of a plea is determined by considering all of the

relevant surrounding circumstances. State v. Danh, 516 N.W.2d 539, 544 (Minn. 1994).

       “The voluntariness requirement ensures a defendant is not pleading guilty due to

improper pressure or coercion.” Raleigh, 778 N.W.2d at 96. Improper pressure or coercion


                                               9
generally requires a threat or promise made to induce a defendant to plead guilty. See, e.g.,

Brady v. United States, 397 U.S. 742, 750, 90 S. Ct. 1463, 1470 (1970) (“[A]gents of the

State may not produce a plea by actual or threatened physical harm or by mental coercion

overbearing the will of the defendant.”); Nelson v. State, 880 N.W.2d 852, 861 (Minn.

2016) (noting the fact that a defendant denied that he had been “subjected to threats or

promises” was further evidence that his plea was voluntary); State v. Brown, 606 N.W.2d

670, 674 (Minn. 2000) (“A guilty plea cannot be induced by unfulfilled or unfulfillable

promises . . . .”).

       Matakis’s postconviction submissions do not allege that the state, his district court

attorney, or anyone else used his daughter’s circumstances to induce him to plead guilty.

Instead, his submissions suggest that he pressured himself to plead guilty. Although

Matakis may have felt pressured to plead guilty out of concern for his daughter, he does

not cite authority supporting his contention that his concern for his daughter’s well-being

amounted to coercion sufficient to invalidate his plea. Because it is apparent that Matakis’s

plea-withdrawal theory lacks an objective, good-faith basis in law or fact, his

postconviction petition is frivolous and would not qualify for a hearing even if it were

timely. See Minn. Stat. § 590.01, subd. 4(b)(5).

       Lastly, we observe that Matakis’s second postconviction petition may also be barred

under caselaw. “[W]here direct appeal has once been taken, all matters raised therein, and

all claims known but not raised, will not be considered upon a subsequent petition for

postconviction relief.” State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976).

“The Knaffla rule provides that when a petition for postconviction relief follows a direct


                                             10
appeal of a conviction, all claims raised in the direct appeal and all claims of which the

defendant knew or should have known at the time of the direct appeal are procedurally

barred.” Hooper v. State, 838 N.W.2d 775, 787 (Minn. 2013) (quotation omitted). “The

Knaffla rule also bars consideration of claims that were raised, or could have been raised,

in a previous postconviction petition.” Id. The Knaffla rule is intended to preserve “the

goals of finality and efficiency where appropriate and overrides them only where necessary

in the interests of justice.” Torres v. State, 688 N.W.2d 569, 572 (Minn. 2004).

       A court may consider an otherwise Knaffla-barred claim if “(1) the defendant

presents a novel legal issue or (2) the interests of justice require the court to consider the

claim.” Hooper, 838 N.W.2d at 787 (quotation omitted). “To be reviewed in the interests

of justice, a claim must have merit and be asserted without deliberate or inexcusable delay.”

Buckingham v. State, 799 N.W.2d 229, 231 (Minn. 2011) (quotation omitted).

       Matakis’s first postconviction petition requested plea withdrawal based on his claim

that “the circumstances under which he pled guilty suggest that [the plea] was not

voluntarily entered.” Matakis’s second postconviction petition once again requested plea

withdrawal, claiming that his plea “was not voluntary.”2 Allowing Matakis to go forward

with the second petition would result in consideration of a claim that was previously raised,

contrary to the Knaffla rule. And because Matakis has not provided a good-faith basis in

law or fact for his second plea-withdrawal claim, the claim lacks merit and the interests-


2
 Although Matakis asserted ineffective assistance of counsel as a basis to avoid the two-
year time limit on postconviction petitions, he did not claim ineffective assistance of
counsel as a separate basis for postconviction relief.


                                             11
of-justice exception to the Knaffla rule would not apply. In sum, Matakis’s plea withdrawal

claim appears to be barred under caselaw, as well as statute.

       Affirmed.




                                            12